Motion, insofar as it seeks to amend decision of this court and order entered thereon granted, and in all other respects denied. Decision dated December 27, 1968 [31 A D 2d 712] amended to read “ Judgment of conviction and order denying the motion to suppress certain evidence reversed, on the law, motion granted, and a new trial ordered. Questions of fact have not been considered.” Order entered December 30, 1968 amended to read “ Ordered that the judgment of conviction and the order denying the motion to suppress certain evidence be and hereby are reversed, on the law, the motion to suppress granted and a new trial ordered. Questions of fact have not been considered.” Gibson, P. J., Herlihy, Reynolds, Aulisi and Staley, Jr., JJ., concur.